DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/11/22. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 9, 17, 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 17, which recite “a counter circuit, comprising a counter and a plurality of registers, the counter circuit measuring a clock rate of a local clock and outputting a difference value associated with the local clock and a counter value;” It appears from the instant application, particularly figure 4, that the counter circuit takes the difference of the counter value at different clock rates to store in a temporary register. It is unclear how this “corresponds to the measuring a clock rate of a local clock and outputting a difference value associated with the local clock and a counter value” as it is the counter value at different times that gets subtracted. Further, it is indefinite as to how the counter circuit measuring a clock rate of a local clock and “outputting a difference value associated with the local clock and a counter value;” is an improvement over the prior art.
Regarding claims 9 and 24, which recite “The measurement times of sensors and the time of fusion output are on an irregular timing basis.” It is unclear whether this is part of the claim limitation cited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 – 8 and 17 – 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Chinese Patent 107659367 published 2/2/18) translation included.
Regarding claims 1 and 17, Wang discloses a multi-sensor data fusion system, comprising:
 	a counter circuit, comprising a counter and a plurality of registers, the counter circuit measuring a clock rate of a local clock and outputting a difference value associated with the local clock and a counter value; (i.e. step S3 of fig.1 discloses the temporary storing of sensor data and a clock value of GPS time stored in a special memory area; temporarily storing the original data, and extracted from the original data to the received GPS time information temporarily stored in the special memory area;)
a data collection and counterstamp circuit comprising a plurality of inputs to receive data from a plurality of sensors and a plurality of outputs, (i.e. step S1 of fig. 1 discloses collection of original data from multiple sensors; collecting original data of multiple sensing units, where the plurality of sensor unit may include a camera, a radar and an inertia navigation unit such as unmanned peripheral sensor of the vehicle) wherein the sensors are not synchronized with the multi-sensor data fusion system, (i.e.  the prior art supports synchronizing multiple sensor units at a single source device; The invention claims a multi-sensing unit time synchronization method, comprising the following steps: collecting original data of the multiple sensing units,) and wherein the data collection and counterstamp circuit determines a sample delay for received sensor data (i.e. step S2 of fig. 1the prior art supports may determine a delay value for each of the data collected from multiple sensor units; temporarily storing the original data, and extracted from the original data to the received GPS time information temporarily stored in the special memory area; through the previous step the collected sensing data due to time error exists, not processing the data directly as subsequent demand terminal, so the invention provides temporary storage, corresponding to compensation for delay or deviation) and determines a timestamp corresponding to the measurement time for received sensor data using the determined sample delay; (i.e. steps S3 – 55 of fig. 1 support the determination of a timestamp value corresponding to the measured time for received sensor and adjusting for deviation; then carrying out step S3, the original time values of the read clock module; the clock module can be a system clock, but the vehicle built-in error exists ; step S4, the original time value and the time parameter to the GPS time information mark; Because the preamble has the precision of GPS time information is high, so, the invention is considered as the GPS time information according to the original time value of the possible deviation of the clock module to the operation; step S5, according to the time value of the clock module is the original data and marking the time stamp to obtain the update data of multiple sensing units; ) and
 	a data fusion circuit comprising a plurality of inputs to receive sensor data from the data collection and counter stamp circuit, the data fusion circuit outputting information with even output timing, synchronized with an application processor. (i.e. fig. 2 of the prior art shows the data fusion circuit which according to the invention provides time-synchronization for the data fusion of a multi-sensor network; the invention is the information of multi-sensor unit performing synchronization matching on the time, realizes data multi-sensor fusion, namely, it can synchronously in real time for analysis and decision, for outputting the previously calculated information)

	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to utilize a local system clock for counter and storage timing as is mandatory for system timing and operation.  Wang does disclose coordinating its fusion system local timing with an external timer such as GPS which also occurs in the instant application.
A person with ordinary skill in the art would have been motivated to make the modification to Luo to improve network performance.

NOTE: The following prior art also anticipates at least the independent claims of the instant application:
	Huck et al. (“Precise Timestamping and Temporal Synchronization in Multi sensor Fusion” 6/5/2011 @ intelligent vehicles symposium)
Regarding claims 2 and 18, Wang discloses all the recited limitations of claim 1 and 17 as described previously from which claims 2 and 18 depend. Wang teaches the multi-sensor data fusion system of claim 1, wherein the data collection and counterstamp circuit time stamps received sensor data with the S3 the original time values of the read clock module; the clock module can be a system clock, but the vehicle built-in error exists step S4, the original time value and the time parameter to the GPS time information mark; step S5, according to the time value of the clock module is the original data and marking the time stamp to obtain the update data of multiple sensing units)
Regarding claims 3 and 19, Wang discloses all the recited limitations of claim 2 and 18 as described previously from which claims 3 and 19 depend. Wang teaches wherein the data collection and counterstamp circuit determines the timestamp using the counter value from the local clock, the measured clock rate of the local clock and the determined sample delay. (i.e. Wang discloses the timestamp value is determined from a stamp from the arrival time and a deviation in multi-sensor data arrival)
Regarding claims 4 and 20, Wang discloses all the recited limitations of claim 2 and 18 as described previously from which claims 4 and 20 depend. Wang teaches wherein sensor data received from sensors in a sensor system includes a sensor time stamp and the sensor system provides the reference timing signal, S4, the original time value and the time parameter to the GPS time information mark; step S5, according to the time value of the clock module is the original data and marking the time stamp to obtain the update data of multiple sensing units)
Regarding claims 5, Wang discloses all the recited limitations of claim 1 as described previously from which claims 5 depend. Wang teaches further comprising a plurality of buffers coupled between outputs of the data collection and counter stamp circuit and inputs of the data fusion circuit. (i.e. Wang discloses multiple buffers are utilized for temporary storage; the original data respectively stored in the built-in signal buffer, of course, It should be noted that the number of the signal buffer is determined according to actual sensor data, FIG. 2 only as an example reference; meanwhile, the extracted from the original data of the inertial navigation unit of GPS time information stored in the time buffer;)
Regarding claims 6 and 21, Wang discloses all the recited limitations of claim 1 and 17 as described previously from which claims 6 and 21 depend. Wang teaches wherein the counter circuit comprises an input to receive a local clock the original time value of the control module reading the real-time clock module according to said GPS time information as initialization or the correction operation)
Regarding claims 7 and 22, Wang discloses all the recited limitations of claims 1 and 17 as described previously from which claims 7 and 22 depend. Wang teach the multi-sensor data fusion system of claim 6, wherein calibrating the local clock signal comprises determining a difference between a value of the counter at a first reference time of the reference timing signal and a second reference time of the reference timing signal. (i.e. local clock signal is the time value of the clock module and the reference timing signal (GPS in this instance); collecting original data of multiple sensing units, where the plurality of sensor unit may include a camera, a radar and an inertia navigation unit such as unmanned peripheral sensor of the vehicle, and where the original data is the order of data information after synchronization with the subsequent time are distinguished, so defined as original, intended to indicate the acquired sensing data does not, only this time synchronization processing, and not indicating other meanings. step S2, temporarily storing the original data, and extracted from the original data to the received GPS time information temporarily stored in the special memory area;) However, Wang does not explicitly teach determining a difference between a value of the counter at a first reference time of the reference timing signal and a second reference time of the reference timing signal. 
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed for a synch system coordinating a local clock with a reference clock. However, subtracting counter values stored at different clock rates does not serve an obvious purpose.  Wang does disclose a local clock signal is the time value of the clock module and the reference timing signal (GPS in this instance).
 	A person with ordinary skill in the art would have been motivated to make the modification to Luo to improve network performance.
Regarding claims 8 and 23, Wang discloses all the recited limitations of claims 1 and 17 as described previously from which claims 8 and 23 depend. Wang does not teach wherein the data fusion circuit comprises a Kalman filter to process sensor data received from the data collection and counter stamp circuit.
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed for to use a Kalman filter to process sensor data. A 
A person with ordinary skill in the art would have been motivated to make the modification to Wang to improve network performance and accuracy of sensor data by filtering noise.
Claim 9, 13, 14, 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Chinese Patent 107659367 published 2/2/18) translation included in view of Hallett et al. (US Publication 2020/0143561).
Regarding claims 9 and 24, Wang discloses all the recited limitations of claims 8 and 17 as described previously from which claims 9 and 24 depend. Wang does not teach wherein the data fusion circuit comprises a prediction matrix and an update matrix, wherein a prediction is performed using the prediction matrix at the measurement time of any sensor, and the output time, and an update is performed at the measurement time of a sensor using the update matrix associated with the sensor. The measurement times of sensors and the time of fusion output are on an irregular timing basis. However, Hallett teaches wherein the data fusion circuit comprises a prediction matrix and an update matrix, wherein a prediction is performed using the prediction matrix at the measurement time of any sensor, and the output time, and an update 
It would have been obvious to a person with ordinary skill in the art at the time the invention was filed for to use a Kalman filter and prediction matrix of Hallett into the embodiments of Wang to process sensor data. A Kalman filter are widely utilized in the art to process received sensor data and both Kalman and Wang teach a multi-sensor sync system.
 	A person with ordinary skill in the art would have been motivated to make the modification to Wang to improve network performance and accuracy of sensor data by filtering noise.
Regarding claims 13 Wang discloses all the recited limitations of claims 9 as described previously from which claims 13 depend. Wang does not teach wherein the data fusion circuit comprises state-space equations having a variable updating 
It would have been obvious to a person with ordinary skill in the art at the time the invention was filed for to use a Kalman filter and prediction matrix of Hallett into the embodiments of Wang to process sensor data. A Kalman filter are widely utilized in the art to process received sensor data and both Kalman and Wang teach a multi-sensor sync system.
 	A person with ordinary skill in the art would have been motivated to make the modification to Wang to improve network performance and accuracy of sensor data by filtering noise.
Regarding claims 14 Wang discloses all the recited limitations of claims 9 as described previously from which claims 14 depend. Wang does not teach wherein 
It would have been obvious to a person with ordinary skill in the art at the time the invention was filed for to use a Kalman filter and prediction matrix of Hallett into the embodiments of Wang to process sensor data. A Kalman filter are widely utilized in the art to process received sensor data and both Kalman and Wang teach a multi-sensor sync system.
 	A person with ordinary skill in the art would have been motivated to make the modification to Wang to improve network performance and accuracy of sensor data by filtering noise.
Regarding claims 16 Wang discloses all the recited limitations of claims 9 as described previously from which claims 16 depend. Wang does not teach wherein 
It would have been obvious to a person with ordinary skill in the art at the time the invention was filed for to use a Kalman filter and prediction matrix of Hallett into the embodiments of Wang to process sensor data. A Kalman filter are widely utilized in the art to process received sensor data and both Kalman and Wang teach a multi-sensor sync system.
 	A person with ordinary skill in the art would have been motivated to make the modification to Wang to improve network performance and accuracy of sensor data by filtering noise.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
February 17, 2022Primary Examiner, Art Unit 2471